Case 4:18-cv-00442-ALM-CMC Document 51 Filed 02/26/19 Page 1 of 2 PageID #: 544



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  ED BUTOWSKY,                                  §
       Plaintiff,                               §
                                                §
  V.                                            §         CASE NO. 4:18-cv-00442-ALM
                                                §
  DAVID FOLKENFLIK; NPR, INC.;                  §
  NPR.ORG; JARL MOHN; STACEY                    §
  FOXWELL; MICHAEL ORESKES;                     §
  CHRISTOPHER TURPIN; EDITH                     §
  CHAPIN; LESLIE COOK; HUGH                     §
  DELLIOS; PALLAVI GOGOI; and                   §
  SARAH GILBERT,                                §
       Defendants.                              §


    NOTICE CONCERNING DEFENDANTS’ RULE 26(a)(1) INITIAL DISCLOSURES

        Defendants National Public Radio, Inc. (“NPR”), David Folkenflik, Edith Chapin, Leslie

 Cook, and Pallavi Gogoi, (“Defendants”), by and through their undersigned counsel, file this

 Notice pursuant to Local Civil Rule 26(c) that Defendants’ Initial Disclosures were served on

 Plaintiff Ed Butowsky on February 19, 2019 as required by Rule 26(a)(1) of the Federal Rules of

 Civil Procedure.


 Dated: February 26, 2019


                                             Respectfully submitted,

                                             HAYNES AND BOONE, LLP

                                               /s/ Laura Lee Prather
                                             Laura Lee Prather
                                             State Bar No. 16234200
                                             laura.prather@haynesboone.com
                                             Wesley D. Lewis
                                             State Bar No. 24106204
                                             wesley.lewis@haynesboone.com



 NOTICE CONCERNING DEFENDANTS’ RULE 26(a)(1) INITIAL DISCLOSURES                     PAGE 1 OF 2
Case 4:18-cv-00442-ALM-CMC Document 51 Filed 02/26/19 Page 2 of 2 PageID #: 545



                                             600 Congress Avenue, Suite 1300
                                             Austin, Texas 78701
                                             Telephone:    (512) 867-8400
                                             Telecopier: (512) 867-8470

                                             Thomas J. Williams
                                             State Bar No. 21578500
                                             thomas.williams@haynesboone.com
                                             Haynes and Boone, LLP
                                             301 Commerce Street, Suite 2600
                                             Fort Worth, Texas 76102
                                             Telephone:     (817) 347-6600
                                             Telecopier: (817) 347-6650

                                             ATTORNEYS FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

 The undersigned attorney hereby certifies that on February 26, 2019, a true and correct copy of
 the foregoing document was filed electronically using the Court’s CM/ECF system, which will
 send notice of electronic filing to the following counsel of record:


 Ty Odell Clevenger                                 Steven S. Biss
 P.O. Box 20753                                     300 West Main Street, Suite 102
 Brooklyn, NY 11202-0753                            Charlottesville, VA 22903
 979-985-5289 (phone)                               804-501-8272 (phone)
 979-530-9523 (fax)                                 202-318-4098 (fax)
 tyclevenger@yahoo.com                              stevenbiss@earthlink.net



                                                    /s/ Laura Lee Prather
                                                    Laura Lee Prather




 NOTICE CONCERNING DEFENDANTS’ RULE 26(a)(1) INITIAL DISCLOSURES                      PAGE 2 OF 2
